Citation Nr: 1645976	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  13-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded by the Board in June 2015 and November 2015 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim in June 2016 that sought, in pertinent part, to reopen a previously denied claim for posttraumatic stress disorder (PTSD) and to obtain an increased rating for his service-connected degenerative disc disease.  See VA Form 21-526EZ.  Those claims were denied in an August 2016 rating decision and the Veteran filed a timely notice of disagreement.  See VA Form 21-0958.  The Board does note that the Veteran indicated that he was disagreeing with the determination made related to service connection for degenerative disc disease, rather than the disability rating assigned, but none of the claims for service connection dealt with degenerative disc disease such that the Board is interpreting the notice of disagreement as disagreement with the rating assigned for the service-connected degenerative disc disease.  


The Veteran's claim for entitlement to a TDIU is inextricably intertwined with both these claims.  See VA Forms 21-8940; Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred until AOJ action on the pending notice of disagreement is taken and completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim for entitlement to a TDIU after the time limit for appealing the claims to reopen to establish service connection for PTSD and for an increased rating for degenerative disc disease, which were adjudicated in an August 2016 rating decision, has concluded.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




